AMENDED MULTIPLE CLASS PLAN PURSUANT TO RULE 18f-3 LEGG MASON CHARLES STREET TRUST, INC.: GLOBAL OPPORTUNITIES BOND FUND Legg Mason Charles StreetTrust, Inc. hereby adopts this Amended Multiple Class Plan pursuant to Rule 18f-3 under the Investment Company Act of 1940, as amended (the “1940 Act”) on behalf of its series, Global Opportunities Bond Fund (the “Fund”). A.GENERAL DESCRIPTION OF CLASSES THAT ARE OFFERED: 1.Class A Shares.A sales charge of 4.25% of the public offering price is imposed on the sale of Class A shares of the Fund.This charge may be reduced or waived according to a schedule set forth in the prospectus or for certain eligible investors or in conjunction with certain purchase plans described in the prospectus or statement of additional information.The charge does not apply to the reinvestment of distributions.The distributor may waive the collection of such charges from time to time. Class A shares of the Fund are offered and sold without imposition of a contingent deferred sales charge (“CDSC”), except that purchases of Class A shares of the Fund in excess of $1 million that are sold on a load-waived basis (whether in a single sale or pursuant to a letter of intent or rights of accumulation) shall be subject to a CDSC of 1.00% of the net asset value of the shares at the time of their purchase or redemption, whichever is less, for a period of 1 year following the purchase of such shares. Class A shares of the Fund are offered only to certain categories of investors as approved from time to time by the Directors and as set forth in the Fund’s prospectus for Class A shares.Class A shares are also available for purchase by exchange, as described below. Class A shares of the Fund are subject to an annual distribution and service fee of up to 0.25% of the average daily net assets of the Class A shares of the Fund under a Distribution Plan adopted pursuant to Rule 12b-1 under the 1940 Act. 2.Class C Shares.Class C shares are offered and sold without the imposition of an initial sales charge. Class C shares of the Fund are offered and sold subject to a CDSC of 1.00% of the net asset value of the shares at the time of their purchase or redemption, whichever is less, for a period of 1 year following the purchase of such shares.The CDSC does not apply to shares purchased as reinvestment of distributions. Class C shares of the Fund are offered only to certain categories of investors as approved from time to time by the Directors and as set forth in the Fund’s Class C prospectus.Class C shares are also available for purchase by exchange, as described below. Class C shares of the Fund are subject to an annual distribution fee of up to 0.45% of the average daily net assets of the Class C shares of the Fund and an annual service fee of up to 0.25% of the average daily net assets of the Class C shares of the Fund under a Distribution Plan adopted pursuant to Rule 12b-1 under the 1940 Act. 3.Institutional Class Shares.Institutional Class shares are offered and sold without imposition of an initial sales charge or a CDSC and are not subject to any service or distribution fees. Institutional Class shares of the Fund are offered only to certain categories of investors as approved from time to time by the Directors and as set forth in the Fund’s Institutional Class prospectus.Institutional Class shares are also available for purchase by exchange, as described below. 1 of 3 4.Financial Intermediary Class Shares.Financial Intermediary Class shares of the Fund are offered and sold without imposition of an initial sales charge or a CDSC. Financial Intermediary Class shares of the Fund are subject to an annual distribution fee of up to 0.15% of the average daily net assets of the Financial Intermediary Class shares of the Fund and an annual service fee of up to 0.25% of the average daily net assets of the Financial Intermediary Class shares of the Fund under a Distribution Plan adopted pursuant to Rule 12b-1 under the 1940 Act. The actual maximum to be charge is subject to approval by the Board. Financial Intermediary Class shares of the Fund are offered only to certain categories of investors as approved from time to time by the Directors and as set forth in the Fund’s Financial Intermediary Class prospectus.Financial Intermediary Class shares are also available for purchase by exchange, as described below. 5.Institutional Select Class Shares.Institutional Select Class shares are offered and sold without imposition of an initial sales charge or a CDSC and are not subject to any service or distribution fees. Institutional Select Class shares of the Fund are offered only to certain categories of investors as approved from time to time by the Directors and as set forth in the Fund’s Institutional Select Class prospectus.Institutional Select Class shares are also available for purchase by exchange, as described below. B.EXPENSE ALLOCATIONS OF EACH CLASS: Certain expenses may be attributable to a particular class of shares of the Fund (“Class Expenses”).Class Expenses are charged directly to the net assets of the particular class and, thus, are borne on a pro rata basis by the outstanding shares of that class. In addition to the distribution and service fees described above, each Class may also pay a different amount of the following other expenses: (1) legal, printing and postage expenses related to preparing and distributing materials such as shareholder reports, prospectuses, and proxies to current shareholders of a specific class; (2) Blue Sky fees incurred by a specific class of shares; (3) SEC registration fees incurred by a specific class of shares; (4) expenses of administrative personnel and services required to support the shareholders of a specific class of shares; (5) Directors’ fees incurred as a result of issues relating to a specific class of shares; (6) litigation expenses or other legal expenses relating to a specific class of shares; (7) transfer agent fees and shareholder servicing expenses identified as being attributable to a specific class; and (8) such other expenses actually incurred in a different amount by a class or related to a class’s receipt of services of a different kind or to a different degree than another class. 2 of 3 The Manager or its affiliates may agree to waive or forgo current payment of fees and/or reimburse the Class Expenses of any class of the Fund. The Manager or its affiliates may agree to waive or forgo current payment of fees and/or reimburse the non-Class Expenses of the Fund.Such waiver or reimbursement will be allocated to each class of the Fund in the same proportion as the fee or expense being waived or reimbursed. C.EXCHANGE PRIVILEGES: Class A shares of the Fund may be exchanged for or acquired through an exchange of Class
